ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Applicants’ amendment and remarks of 1 April 2022 are entered.
Claims 1-15 and 41 have been canceled. Claims 16-40 and 42-51 are pending and are being examined on the merits.
The Restriction/Election requirement remains in effect.	The rejection of claims 16-40 and 42-44 under 35 U.S.C. 101 for being directed to ineligible subject matter is withdrawn in light of the arguments and amendment filed 1 April 2022, in particular that the judicial exception effects a particular treatment or prophylaxis for a disease or medical condition in the form of hereditary angioedema (MPEP 2106.04(d)(2) a.).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2022 has been entered.
 
Information Disclosure Statement
	An updated copy of the IDS submitted on 12 April 2019 is attached to indicate references not considered as they lack a date. See MPEP 609.04(a) I. 

Allowable Subject Matter
Claims 16-40 and 42-51 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art as cited (Jiang et al. Clinical Immunol. 136:323-328) teaches a subcutaneous C1 esterase inhibitor, but at concentrations well-below those instantly claimed of 400-600 U/mL along with citrate at 5-15 mM and a pH of 6.5-8 for subcutaneous administration to treat HAE or be a prophylactic for HAE. As found previously, the Schranz Declaration under 37 C.F.R. 1.132 is fond sufficient to demonstrate long-felt but unmet need, obviating a rejection for obviousness. The claims are determined to satisfy the eligibility requirements of 35 U.S.C. 101 as they provide a particular treatment or prophylaxis of a disease or condition, in this case subcutaneous administration to treat hereditary angioedema. Additionally, the art does not recognize that the combination of C1 esterase inhibitor and citrate exists in nature within the concentration ranges as required, further distinguishing from a product of nature when considered in light of the particular prophylaxis and treatment. See MPEP 2106.04(d)(2). Accordingly, the claims are novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658             

        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658